Case: 21-40666     Document: 00516402087         Page: 1     Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 21, 2022
                                  No. 21-40666
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Francisco Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 7:20-CR-1258-2


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Francisco Lopez appeals from his guilty-plea conviction and sentence
   for harboring an alien within the United States, in violation of 8 U.S.C.
   § 1324(a)(1)(A)(iii), (a)(1)(B)(ii). The three issues he presents concern his
   guilty plea.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40666      Document: 00516402087          Page: 2   Date Filed: 07/21/2022




                                    No. 21-40666


          Despite his admission he had been involved in other alien-smuggling
   activities, the Government recommended, pursuant to a plea agreement, that
   Lopez relevant conduct be limited to the single alien involved in his count of
   conviction. In considering at rearraignment Lopez’ plea, the district court
   warned Lopez specifically and repeatedly it was not:          bound by that
   limitation; or required to allow him to withdraw his guilty plea if his
   sentencing exposure exceeded that limit. Lopez maintained his intention to
   plead guilty.
          At sentencing, the court rejected the Government’s recommendation
   and based Lopez’ sentence on both the harboring offense and an alien-
   smuggling operation involving a minor driver, recruited by Lopez, who
   crashed a vehicle while carrying five illegal aliens, several of whom were
   seriously injured. Lopez sought to withdraw his guilty plea during the
   sentencing hearing, but the court denied the request. Lopez was sentenced
   to, inter alia, a within-Sentencing Guidelines term of 33 months’
   imprisonment.
          Lopez contends the court abused its discretion by denying his motion
   to withdraw his guilty plea. After a guilty plea has been accepted, a district
   court may grant a motion to withdraw the plea upon a showing of “a fair and
   just reason for requesting the withdrawal”. Fed. R. Crim. P. 11(d)(2)(B)
   (considering and accepting a guilty or nolo contendere plea). The burden of
   establishing a fair-and-just reason rests, of course, with defendant. E.g.,
   United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003). As reflected infra,
   the “denial of a motion to withdraw a guilty plea is reviewed for abuse of
   discretion”. United States v. Lord, 915 F.3d 1009, 1013 (5th Cir. 2019).
          Upon our examining the relevant factors and the totality of the
   circumstances, the court did not abuse its discretion by denying Lopez’
   motion to withdraw. See id. at 1013–15 (stating “district court abuses its




                                         2
Case: 21-40666      Document: 00516402087          Page: 3    Date Filed: 07/21/2022




                                    No. 21-40666


   discretion if it bases its decision on an error of law or a clearly erroneous
   assessment of the evidence”); United States v. Carr, 740 F.2d 339, 343–44
   (5th Cir. 1984) (identifying factors for considering whether defendant
   demonstrated fair-and-just reason for withdrawing guilty plea and stating
   court should consider totality of the circumstances when applying those
   factors). Notably, Lopez never asserted actual innocence and instead sought
   simply to enforce the Government’s recommendation to avoid criminal
   liability beyond the count of conviction.
          The three-month delay between entry of his guilty plea and the motion
   for its withdrawal weighs against him, especially given the lack of any
   substantial reasons explaining that delay. See United States v. Landreneau,
   967 F.3d 443, 450–51 (5th Cir. 2020) (holding court did not abuse its
   discretion by weighing delay factor against defendant), cert. denied, 141 S. Ct.
   1443 (2021). And, withdrawal of Lopez’ guilty plea after rearraignment,
   preparation and review of the presentence investigation report (PSR), and
   commencement of the sentencing hearing certainly would have
   inconvenienced the district court.      See Lord, 915 F.3d at 1015 (noting
   “[w]hen, as here, the district court has already reviewed the PSR and other
   materials, a motion to withdraw is disruptive to the trial docket and
   inconveniences the court”).
          Lopez’ assertions that defense counsel provided incorrect advice as to
   his sentencing exposure fail to show he did not receive the close assistance of
   counsel. See United States v. McKnight, 570 F.3d 641, 646–48 (5th Cir. 2009)
   (holding court did not abuse its discretion by denying motion to withdraw
   guilty plea for deprivation of close assistance of counsel based on counsel’s
   incorrect advice as to sentencing exposure). Moreover, the court’s repeated
   warnings    about    the   non-binding      nature   of   the   Government’s
   recommendation limiting Lopez’ sentencing exposure contradicts Lopez’




                                          3
Case: 21-40666      Document: 00516402087           Page: 4    Date Filed: 07/21/2022




                                     No. 21-40666


   assertion that his guilty plea was invalid because he was unaware of that exact
   consequence.
          For the first time on appeal, Lopez contends his guilty plea was invalid
   because it was not made knowingly and voluntarily: he believed his sentence
   would be based solely on the one alien involved in his count of conviction.
   Although the validity of a guilty plea is generally reviewed de novo, an
   unpreserved challenge to the plea is reviewed only for plain error. See United
   States v. Reasor, 418 F.3d 466, 478 (5th Cir. 2005); United States v. Brown,
   328 F.3d 787, 789 (5th Cir. 2003).
          Under that standard, Lopez must show a forfeited plain error (clear or
   obvious error, rather than one subject to reasonable dispute) that affected his
   substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he
   makes that showing, we have the discretion to correct the reversible plain
   error, but generally should do so only if it “seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings”. Id. In the light of the
   court’s repeated warnings, as well as Lopez’ repeated acknowledgment of
   those warnings, Lopez has failed to show the requisite clear or obvious error
   regarding the validity of his plea.
          We decline to consider Lopez’ ineffective-assistance-of-counsel
   (IAC) claim because the record is not sufficient to permit a fair evaluation of
   its merits. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014) (“Sixth
   Amendment [IAC] claims . . . should not be litigated on direct appeal, unless
   they were previously presented to the trial court. It is only in rare cases in
   which the record allows a reviewing court to fairly evaluate the merits of the
   claim that we will consider such a claim.” (citations omitted)). Needless to
   say, our not considering the IAC claim is without prejudice to its being raised
   pursuant to 28 U.S.C. § 2255.
          AFFIRMED.




                                          4